DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-18, 20-21, 26, 27, 29, 35, 36, and 38 are cancelled. Claims 51-68 are newly added. Claims 19, 22, 24, 25, 31-33, 42, and 50 are amended. Claims 19, 22-25, 28, 30-34, 37, and 39-68 filed 1/26/21 are pending.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

6.	Claims 19, 24-25, 28, 34, 37, 39, 42-43, 45, 47-50, 52-57, 60-63, and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (2014/0032034) in view of Shaw (2016/0357183) and Viel (2018/0118337). 
Re Claims 19, 25, 28, 37: Raptopoulos discloses comprising: 
a processor (see [0008] discloses a processor); 
a non-transitory memory medium, storing a software program product that when executed by the processor enables the shared drone to perform an operation comprising: 
offering, via a server, control of the shared drone to a plurality of mobile applications and indicating to the plurality of mobile applications, via the cloud server (see [0090] discloses cloud server, [0069] discloses mobile application);
receiving, from the server, instructions sent via a Wi-Fi or cellular radio data connection from a given mobile application of the plurality of mobile applications to perform the available service (see [0097-0099] disclose multiple UAVs and perform higher level functions such as load distribution, coordinated deliveries, and other higher level functions, [0043, 0068, 0081] discloses WiFi/satellite/radio);

However, Raptopoulos fails to explicitly disclose the following. Meanwhile, Shaw discloses:
shared drones (see [0015] drone resources intelligently allocated in shared manner, [0016] shared drones);
an available service offered by the shared drone (see [0017, 0020] discloses drones available, [0028] discloses drone resources available);
From the teaching of Shaw, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s invention with Shaw’s disclosure of drone sharing in order for “remote provision of a drone resource… (see Shaw Abstract).”
However, Raptopoulos and Shaw fail to disclose the following. Meanwhile, Viel discloses wherein the available service includes at least one of: vacuum cleaning; mopping; and lawn mowing (see [0017, 0041] disclose vacuuming, [0035] discloses cleaning). From the teaching of Viel, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s and Shaw’s inventions with Viel’s disclosure of cleaning in order “… for managing the flight of a drone comprising a physical treatment device… (see Viel Abstract).”
Re Claim 24: However, Raptopoulos fails to disclose the following. Meanwhile, Shaw discloses wherein in response to receiving the instructions, indicating to the plurality of mobile 
Re Claim 34: Raptopoulos discloses wherein the second device is a handoff drone that receives an item from the shared drone as part of the available service (see [0097-0099] disclose multiple UAVs and perform higher level functions such as load distribution, coordinated deliveries, and other higher level functions).
Re Claim 39: However, Raptopoulos fail and Shaw fail to disclose the following. Meanwhile, Viel discloses wherein the second drone offers the available service of vacuum cleaning with respect to the shared drone (see [0017, 0041] disclose vacuuming, [0035] discloses cleaning). From the teaching of Viel, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s and Shaw’s inventions with Viel’s disclosure of cleaning in order “… for managing the flight of a drone comprising a physical treatment device… (see Viel Abstract).”
Re Claim 42: Raptopoulos discloses wherein in response to receiving the instructions, determining via the server, a speed at which to perform the available service based on a status of a user (see [0110] discloses speed of delivery).

Re Claim 45: Raptopoulos discloses wherein the instructions are received at a first time when the second drone is located at a first location, and the item is delivered at a second time when the second drone is located at a second location (see [0014] discloses multiple locations).
Re Claim 47: Raptopoulos discloses comprising a cavity configured to store the item (see [0012, 0051, 0086] discloses a cavity).
Re Claim 48: However, Raptopoulos and Shaw fail to disclose the following. Meanwhile, Viel discloses wherein the shared drone drives to perform the available service (see [0185] discloses driving). From the teaching of Viel, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s and Shaw’s inventions with Viel’s disclosure of cleaning in order “… for managing the flight of a drone comprising a physical treatment device… (see Viel Abstract).”
Re Claim 49: Raptopoulos discloses wherein the instructions received from the cloud server are based on a communication from a mobile device executing one of the plurality of mobile applications, wherein the mobile device displays a list of drones, that includes the shared drone, for performing the available service (see [0090] discloses cloud server, [0069] discloses mobile application).
Re Claim 50: Raptopoulos discloses wherein the instructions received from the  server are based on a communication from a mobile device executing one of the plurality of mobile applications, wherein the mobile device displays a list of drones, that includes the shared drone, 
Re Claims 52, 60, 65: However, Raptopoulos and Shaw fail to disclose the following. Meanwhile, Viel discloses wherein the shared drone is a vacuum cleaning drone configured to drive while performing the available service and the second drone is a garbage collection drone and the shared drone and second drone are robots (see [0185] discloses driving). From the teaching of Viel, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s and Shaw’s inventions with Viel’s disclosure of cleaning in order “… for managing the flight of a drone comprising a physical treatment device… (see Viel Abstract).”
Re Claims 53, 61, 66: However, Raptopoulos and Shaw fail to disclose the following. Meanwhile, Viel discloses wherein:
the item is an end-result of a service performed by the shared drone;
the service is vacuum cleaning;
the end-result is a vacuumed floor;
the shared drone is a vacuum cleaning drone;
the second drone is a mopping drone; and

Re Claims 54, 62, 67: However, Raptopoulos fails to disclose the following. Meanwhile, Shaw discloses wherein the second drone is indicated by the given mobile application in the instructions received via the server (see [0022, 0032, 0052] discloses second drone). From the teaching of Shaw, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s invention with Shaw’s disclosure of drone sharing in order for “remote provision of a drone resource… (see Shaw Abstract).”
Re Claims 55, 63, 68: Raptopoulos discloses wherein user data are received from the given mobile application via a direct Wi-Fi radio data connection without the instructions entering the Internet or a telephony network (see [0067] communicate directly, [0090] connect to Internet directly).
Re Claim 56: Raptopoulos discloses wherein the server is in direct communication with the shared drone and the plurality of mobile applications via a corresponding multitude of Wi-Fi or cellular radio data connections (see [0067] communicate directly, [0090] connect to Internet directly).

7.	Claims 31-33, 51, 58-59, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (2014/0032034) in view of Shaw (2016/0357183) and Viel (2018/0118337), in further view of Rajakarunayake et al (2013/0091551).
Re Claim 31: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Rajakarunanayake discloses wherein a cloud server maintains a device profile for the shared drone, wherein the device profile indicates the available service and a status of the shared drone to the plurality of mobile applications wherein the cloud server updates the plurality of mobile applications via the Wi-Fi or cellular radio data connection when the status of the shared drone changes to indicate an updated location and an updated status (see [0154, 0188] discloses device profiles). From the teaching of Rajakarunanayake, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Rajakarunanayake’s disclosure of device 
Re Claim 32: Raptopoulos discloses transmitting, to the cloud server, instructions for performance of the available service, wherein the instructions indicate a second device that the shared drone is to perform the available service in with respect to (see [0119] discloses second user);
However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Rajakarunanayake discloses comprising: receiving, from a server via a Wi-Fi or cellular radio data connection, a device profile for a shared drone, wherein the device profile is accessible to multiple users of the server applications (see [0154, 0188] discloses device profiles); displaying, an available service offered by the shared drone according to the device profile (see [0054, 0058] disclose communicating status information); receiving selection of the available service (see [0070] discloses selection of services); and receiving, from the server via the Wi-Fi or cellular radio data connection, an updated version of the device profile indicating that the shared drone is engaged in performing the available service and a location of the shared drone (see [0113] receiving updated information). From the teaching of Rajakarunanayake, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Rajakarunanayake’s disclosure of device profiles in order “… fixed and intelligent services and social device resources participating as members… (see Rajakarunanayake Abstract).”
Re Claim 33: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Rajakarunanayake discloses comprising receiving, from the cloud server, a second 
Re Claims 51, 58-59: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Rajakarunanayake discloses wherein the shared drone, via the server, sends a status update to the plurality of mobile applications indicating whether the shared drone is engaged in performing the available service (see [0054, 0058] disclose communicating status information). From the teaching of Rajakarunanayake, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Shaw’s, Viel’s, and Raptopoulos’s inventions with Rajakarunanayake’s disclosure of status information in order “… fixed and intelligent services and social device resources participating as members… (see Rajakarunanayake Abstract).”
Re Claim 64: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Rajakarunanayake discloses wherein the device profile is shared from the shared 
8.	Claims 22, 23, 30, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (2014/0032034) in view of Shaw (2016/0357183) and Viel (2018/0118337), in further view of Jones et al (2014/0277854).
Re Claim 22: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Jones discloses wherein the server is a cloud server offering a social network (see [0068] discloses a social network). From the teaching of Jones, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Jones’s disclosure of a social network in order “… to determine the location of a drone and navigate the drone to designated locations… (see Jones Abstract).”
Re Claim 23: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Jones discloses wherein control of the shared drone is offered to the plurality of mobile applications via a social network profile for the shared drone (see [0084] discloses social network profile). From the teaching of Jones, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and 
Re Claim 30: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Jones discloses wherein the cloud server provides a social network to the plurality of mobile applications and each mobile application of the plurality of mobile applications access the social network via a user profile (see [0084] discloses social network profile). From the teaching of Jones, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Jones’s disclosure of a social network in order “… to determine the location of a drone and navigate the drone to designated locations… (see Jones Abstract).”
Re Claim 44: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Jones discloses wherein the shared drone is associated with a device profile on a social network, wherein the device profile indicates reviews of the shared drone from users of the social network (see [0084] discloses social network profile). From the teaching of Jones, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Jones’s disclosure of a social network in order “… to determine the location of a drone and navigate the drone to designated locations… (see Jones Abstract).”
9.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (2014/0032034) in view of Shaw (2016/0357183) and Viel (2018/0118337), and further in view of Ganesh et al (2016/0068264). 

10.	Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (2014/0032034) in view of Shaw (2016/0357183) and Viel (2018/0118337), and further in view of Dahlstrom (2015/0344136). 
Re Claim 40: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Dahlstrom discloses wherein the second drone offers garbage collection as part of the available service (see [0031] discloses removing trash or waste). From the teaching of Dahlstrom, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Dahlstrom’s disclosure of trash/garbage collection in order for “… an aerial vehicle to perform a task to an object… (see Dahlstrom Abstract).”
Re Claim 41: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Dahlstrom discloses wherein the available service is garbage collection (see [0031] discloses removing trash or waste). From the teaching of Dahlstrom, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Dahlstrom’s disclosure of trash/garbage 
Response to Arguments
11. 	The Applicant’s arguments filed 1/26/21have been considered but are moot in view of the new grounds of rejection. 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687